 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 650 
In the House of Representatives, U. S.,

October 8, 2009
 
RESOLUTION 
Recognizing that country music has made a tremendous contribution to American life and culture and declaring country music to be a uniquely American art form. 
 
 
Whereas country music was created in the United States and its distinctive sound makes it a uniquely American institution; 
Whereas country music is rooted in the folk traditions of the British Isles; 
Whereas in the United States, those roots became entangled with the ethnic music of immigrants from other regions and African slaves to create a uniquely American sound; 
Whereas in 1922, a country music performance was broadcast on the radio for the first time, and the earliest commercial recording of country music was made, featuring the song Sallie Gooden, performed by fiddlist A.C. Eck Robertson; 
Whereas throughout the 1920s, the earliest country music records and radio programs brought the music out of the rural heartland and into homes across the United States; 
Whereas no institution is more closely associated with country music than WSM Radio’s Grand Ole Opry in Nashville, Tennessee, which, since 1925, has introduced the United States to many of the great talents of country music through live Saturday night performances; 
Whereas two of the top selling solo artists of all time, Elvis Presley and Garth Brooks, are rooted in country music; 
Whereas Garth Brooks, with 128,000,000 records sold, is the top selling solo artist in United States history; 
Whereas top country musician Willie Nelson said that country music is where people tell their life stories; and 
Whereas country music continues to increase in popularity in the United States and around the world: Now, therefore, be it  
 
That the House of Representatives— 
(1)declares country music to be a uniquely American art form; and 
(2)recognizes that country music should be honored for its contributions to American life and culture. 
 
Lorraine C. Miller,Clerk.
